Case 3:17-cv-01104-VLB Document 82-69 Filed 05/15/19 Page 1 of 3




                  Exhibit 69
             Case 3:17-cv-01104-VLB Document 82-69 Filed 05/15/19 Page 2 of 3




From:                     Rolena Adorno [rolena.adorno@yale.edu]
Sent:                     Tuesday, December 15, 2015 7:34 AM
To:                       Noel Valis
Subject:                  Re: Vintage Cocktail Books: A Recipe for Collecting


Right-o, Noel!

I am planning to make copies of your December 1 letter to the committee colleagues ( on voting privileges) to
have on hand, if needed.

I am getting nervous, but after a blissful 7 .5 hours of sleep. My guess: When SB learns from JD that my
colleague and I will not be forced to recuse ourselves, she will redouble her crazy accusations against me,
campaigning for a compromise: to allow RGE to vote, RA not. I am gathering this from her ever-cheery
demeanor toward him, at every opportunity.

I have not asked JD for when he meets with SB, because the "arch-nemesis" idea still circles in my head.

You can google Y orkside to select your menu items, and we can order them later in the day, for pickup at about
5:30 pm.

Un abrazo,
Rolena PS No reply from Lynn to my request that, at a minimum, you be allowed to speak to the whole
convened group.

On Mon, Dec 14, 2015 at 6:57 PM, Noel Valis <noel.valis@yale.edu> wrote:
Sounds like a tetTific idea, Rolena, assuming we survive both meetings!

Un abrazo,
Noel

On 12/14/2015 5:54 PM, rolena.adorno@yale.edu wrote:
       And, Noel, I am having a little "giggle water" right now.

       All this has been so wearing, and wearying, that is, to deal with colleagues in authority whose
       thinking-through-of-matters seems superficial, at best.

       How about dinner tomorrow night at my house? The only wrinkle is I would ask you to take a
       cab home. We could order take-out Italian dinners at Y orkside (placing the orders earlier in the
       day, for later), picking it up after our meetings, and drive to my house. I'd like to avoid night
       driving tomorrow.

       What do you think?

       Un abrazo,
       Rolena

       Sent from my iPhone




                                                                                                              BYRNE006800
     Case 3:17-cv-01104-VLB Document 82-69 Filed 05/15/19 Page 3 of 3



On Dec 14, 2015, at 4:23 PM, Noel Valis <noel.valis@vale.edu> wrote:


       I'm thinking this is the most forward-looking, best-in-class email I've gotten all
       day!
       Noel

       -------- Forwarded Message--------
        Subject:Vintage Cocktail Books: A Recipe for Collecting
           Date:Mon, 14 Dec 2015 13:01:02 -0800
          From:AbeBooks <info@news.abebooks.com>
       Reply-To:AbeBooks <noreply@news.abebooks.com>
             To:noel.valis@yale.edu




                                  You lllavE': 1rnceived tll1is as an Albe::[3ooks custoIrne::r.

                                               v1e:iwClnl ine::   I   u_nsulbscri be:




                                                      2




                                                                                                   BYRNE006801
